Citation Nr: 1010807	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  06-02 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for mitral valve 
prolapse.

2.  Entitlement to service connection for loss of vision in 
the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from March 1980 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia. 

The Board notes that the Veteran requested and was scheduled 
for a Travel Board hearing before a Veterans Law Judge in 
March 2008, but did not appear for the hearing.  Accordingly, 
the Board considers the Veteran's request for a hearing to be 
withdrawn and will proceed to adjudicate the case based on 
the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) 
(2009).


FINDINGS OF FACT

1.  There is no current evidence of mitral valve prolapse 
related to service.

2.  There is no current evidence of loss of vision in the 
left eye related to service.


CONCLUSIONS OF LAW

1.  Mitral valve prolapse was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).  

2.  Loss of vision in the left eye was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Merits of the Claims

The Veteran contends that she had a mitral valve prolapse in 
approximately January 1981, and was evaluated for a small 
blood clot to her left ocular artery, presumably due to the 
mitral valve prolapse, post-service.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

The Veteran's service treatment records are of record and 
contain no treatment for, or diagnosis of, any mitral valve 
prolapse or loss of vision in the left eye.  A report of 
medical history dated in September 1979 indicates that the 
Veteran checked both "yes" and "no" to having eye trouble; 
there is no indication as to what kind of trouble she had.  
However, she did report that she had vision in both eyes.  A 
record dated in October 1979 indicates that the Veteran had 
blurred distance vision.  

The Veteran has contended that she was treated at Brooke Army 
Medical Center during service for her mitral valve prolapse, 
and at Walter Reed Army Medical Center as a dependant of her 
ex-husband some months after her discharge from service.  She 
has also indicated that because she married several times, 
her service treatment records and post-service treatment 
records in the year after her discharge that show the mitral 
valve prolapse and loss of vision in her left eye might be 
located under different last names.  A report from the 
National Personnel Records Center (NPRC) dated in March 2007 
indicates that there were no additional records for the 
Veteran beyond what was already contained in the claims file.

There is no post-service medical evidence showing treatment 
for, or diagnosis of, any mitral valve prolapse or loss of 
vision in the left eye.  In this regard, the Veteran has 
provided the names of two private physicians for the RO to 
obtain treatment records from.  A request for records from 
A.B., M.D. dated in August 2004 was returned to the RO with 
no records.  The Veteran was apprised in a letter dated in 
August 2004 that the request from Dr. A.B. was returned with 
no records.  Two requests to S.G., M.D. dated in August 2004 
and November 2004 yielded no responses.  The Veteran was 
notified in the rating decision on appeal that no response 
was received from Dr. S.G.

Here, there is no evidence of a current disability or of any 
in-service event, injury, or disease.  There are no medical 
records at all to indicate that the Veteran currently has a 
mitral valve prolapse or any loss of vision in the left eye.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of section 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary). See 
also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(noting that the requirement of a current disability is 
satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to the Secretary's adjudication of the claim).  In other 
words, the evidence must show that the Veteran currently has 
the disability for which benefits are being claimed or had 
such a disability at any time since in the record.  
Significantly, there is no competent medical evidence of any 
mitral valve prolapse or loss of vision in the left eye in 
the record at all.  


The Board acknowledges that the Veteran's service treatment 
records show a complaint of blurred vision and that she 
checked both "yes" and "no" to having eye problems.  
However, the records do not show a loss of vision in her left 
eye, or any specific disability.  Moreover, the records 
related to the Veteran's vision in service all pre-date the 
contended mitral valve prolapse; the Veteran indicated that 
her loss of vision followed the mitral valve prolapse.  

Regarding the Veteran's contention that her service treatment 
records and post-service treatment records a year after her 
discharge may be located under different last names, the 
Board notes that in a statement received in August 2004 the 
Veteran indicated that she was married three times post-
service beginning in May 1986.  Additionally, she indicated 
that she was married from 1980 to 1983, during which time she 
was in service and the year following her discharge from 
service.  Therefore, since the Veteran had the same married 
last name throughout service and the year after her 
discharge, the Board finds it unlikely that in-service and 
post-service treatment records the year following her 
discharge would be found under her other post-service last 
names that did not change until at least 1983.  Additionally, 
the Board notes that service treatment records prior to her 
marriage in 1980 show her maiden name.  Even when the RO 
requested medical records and used the Veteran's current last 
name and married last name in service, the treatment records 
received from the NPRC included records with her maiden name.  
Therefore, the Board finds that there is little to support 
the Veteran's assertion that there are service treatment 
records under different names that are not already apart of 
the claims file.  

The Board acknowledges the Veteran's belief that she has 
mitral valve prolapse and loss of vision in the left eye as a 
result of her military service.  Additionally, the Board 
notes that the Veteran's DD 214 indicates that she was a 
patient care specialist and medical specialist, and that she 
has an advanced degree in public health.  Therefore, as a 
medical professional, she is competent to say that she has 
mitral valve prolapse and loss of vision in the left eye as a 
result of her military service.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
although the Veteran is competent, the Board is persuaded by 
the complete lack of objective medical record documentation 
showing current disabilities or that she had mitral valve 
prolapse and loss of vision in the left eye during service.  
In this regard, requests to doctors that the Veteran claimed 
treated her returned no results and none of her service 
treatment records obtained from the NPRC show the in-service 
incurrence of mitral valve prolapse and loss of vision in the 
left eye.  In sum, there is no objective medical evidence 
showing current disabilities, or the in-service incurrence of 
any event, injury, or disease.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claims of entitlement to service connection is 
denied.  See 38 U.S.C.A § 5107.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2004, before the AOJ's initial adjudication of the claims.

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised her of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Since the Board has concluded that the 
preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records.  As discussed above, the RO 
requested additional treatment records identified by the 
Veteran.  However, one of the doctors returned the request 
with no documents and the other doctor failed to respond to 
the RO's multiple requests.  Additionally, the Veteran 
herself indicated that she had had no success in locating her 
records dating back to 1980 and 1981.  The Board finds that 
additional efforts to obtain these records would be futile, 
and as such, the Board finds that VA has fulfilled its duty 
to assist in obtaining such records.  VA has no duty to 
inform or assist that was not met.

The Board finds that medical opinions on the questions of 
service connection for mitral valve prolapse and loss of 
vision in the left eye are not required because opinions are 
only necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
Veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2009); see McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  In this case, as described in detail above, there 
is insufficient evidence establishing that the Veteran has 
any current disability or suffered an event, injury or 
disease in service, or during any pertinent presumptive 
period.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  
Consequently, given the standard of the regulation, the Board 
finds that VA did not have a duty to assist that was unmet.


ORDER

Service connection for mitral valve prolapsed is denied.

Service connection for loss of vision in the left eye is 
denied. 



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


